240 F.2d 635
Manuel Joao COELHO, Appellant,v.Herbert BROWNELL, Jr., Attorney General of the United States, Appellee.
No. 13550.
United States Court of Appeals District of Columbia Circuit.
Argued January 15, 1957.
Decided January 17, 1957.

Mr. J. J. Kilimnik, of the bar of the Supreme Court of Pennsylvania, Philadelphia, Pa., pro hac vice, by special leave of Court, with whom Mr. Lawrence Potamkin, Washington, D. C., was on the brief, for appellant.
Mr. John W. Kern, III, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Edward O. Fennell, Asst. U. S. Attys., were on the brief, for appellee. Mr. Donald E. Bilger, Asst. U. S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, WILBUR K. MILLER and BURGER, Circuit Judges.
PER CURIAM.


1
The facts of this case are substantially the same as those in Medeiros v. Brownell, 99 U.S.App.D.C. 396, 240 F.2d 634, decided this date. In Coelho's deportation hearing, in addition to a warrant of arrest, an Immigration Service Form 257 (record of arrival) and a sworn statement, there was introduced into evidence an application by appellant for an extension of his temporary stay as a business visitor, and a subsequent letter by applicant requesting permission to leave the country voluntarily prior to the commencement of a deportation hearing.


2
These two documents, in possession of the Immigration Service before appellant undertook to challenge the deportation order, contain every element necessary to sustain his deportability without resort to appellant's testimony at the deportation hearing or to challenged documents received in evidence at the hearing.


3
On this record Coelho's deportability is plainly authorized by the statutes. See Bilokumsky v. Tod, 1923, 263 U.S. 149, 44 S. Ct. 54, 68 L. Ed. 221, and Tsimounis v. Holland, 3 Cir., 1956, 228 F.2d 907.


4
The order of the district court is therefore


5
Affirmed.